State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 21, 2016                    521701
________________________________

In the Matter of ROBERT
   CARELOCK,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   February 23, 2016

Before:   Peters, P.J., McCarthy, Lynch and Devine, JJ.

                             __________


     Robert Carelock, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of possessing a
weapon after a search of his cell revealed a flat steel-like
weapon secreted under a small locker in his cell. Contrary to
petitioner's contention, the misbehavior report, weapon, unusual
incident report, related confidential documentation, testimony at
the hearing and the inferences to be drawn therefrom provide
substantial evidence to support the determination of guilt (see
Matter of Johnson v Fischer, 109 AD3d 1070, 1071 [2013]; Matter
                              -2-                  521701

of Alston v Goord, 4 AD3d 708, 709 [2004]). We are unpersuaded
by petitioner's assertion that he was denied due process by being
removed from the area during the search of his cell, inasmuch as
the sergeant who authorized the cell search testified that he
made the determination that, based upon the information received
regarding the presence of a weapon in petitioner's cell,
petitioner was removed for safety reasons (see Matter of Gomez v
Fischer, 101 AD3d 1195, 1196 [2012]; Matter of Cody v Fischer, 84
AD3d 1651, 1651 [2011]; Matter of Lara v Dubray, 52 AD3d 1143,
1144 [2008]). Petitioner's remaining contentions are unpreserved
for our review.

     Peters, P.J., McCarthy, Lynch and Devine, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court